Jackson, C. J.
One who bought land at a sheriff’s sale sold it to another. The description, both in the sheriff’s deed and in the bond for titles given by the vendor to the vendee, was as follows: “The following lots of land, numbers (248) two hundred and forty-eight,” etc., (giving other numbers) “ containing each two hundred and one half acres, more or less, and one hundred acres, more or less, off of lot number (229) two hundred and twenty-nine, or so much thereof as is not owned by Mr. Greer, and lot number 263, containing one hundred and fifty-two and a half acres, more or less, or so much thereof as does not belong to Mrs. Pope, containing in all one thousand and sixty-two and one-half acres,, more or less.” The purchaser wrote a number of letteis, after the purchase, promising to pay, and so promised even after knowledge that the entire lot number 263 was claimed by Mrs. Pope. The purchaser also lived in the neighborhood of the land, while the vendor lived at a distance:
Held, that the court did not err in charging that if the entire lot number 263 was held by Mrs. Pope at the time of the trade, the vendor would not be bound to make a title to it; and the vendee could not claim a deduction from the general price of the entire purchase on account of it. 20 Ga., 588; Code, §2642.
(a) A verdict for the vendor was demanded by the evidence.
Judgment affirmed.